ICJ_103_Diallo_GIN_COD_2007-05-24_JUD_01_PO_01_EN.txt.                                                                           619




          DECLARATION OF JUDGE AD HOC MAHIOU

[Translation]

   1. In replying to the preliminary objections raised by the DRC seeking
to assert that Guinea’s Application is inadmissible, the Court begins by
identifying the three categories of rights whose protection Guinea wishes
to ensure by resorting to diplomatic protection and which are as follows :
the rights of Mr. Diallo as an individual, his direct rights as associé in the
two companies Africom-Zaire and Africontainers-Zaire and, lastly, the
rights of those companies. As regards the prejudice to Mr. Diallo’s per-
sonal rights arising among other things from his arrest and expulsion and
also the mistreatment suffered and the prejudice to his direct rights as
associé, I fully endorse the Court’s conclusions that Guinea has standing,
that it has satisfied the rule of the exhaustion of local remedies and that
it can therefore take up the case of its national for the protection of these
two categories of rights.

   2. However, I shall add a brief comment on Mr. Diallo’s direct rights
as associé in order to point out that the Court has thus confirmed and
clarified the position it had previously adopted in the Barcelona Traction
case ; indeed, in the Judgment of 15 February 1970, the Court introduced
a distinction between the rights of the company and the direct rights of
the shareholders by stating :

       “The situation is different if the act complained of is aimed at the
    direct rights of the shareholder as such. It is well known that there
    are rights which municipal law confers upon the latter distinct from
    those of the company . . . Whenever one of his direct rights is
    infringed, the shareholder has an independent right of action.” (Bar-
    celona Traction, Light and Power Company, Limited (Belgium v.
    Spain), Second Phase, Judgment, I.C.J. Reports 1970, p. 36,
    para. 47.)

The shareholder’s own right of recourse is thus recognized, independently
of that of the company ; this also means that it is possible for the State
whose shareholder is a national to resort to diplomatic protection when
that national has suffered prejudice to his direct rights, regardless of the
nationality of the company concerned. This right now forms part of the
rules of customary international law, since every State is entitled to exer-
cise its diplomatic protection in the event of the violation of the rights of
its national, and Article 12 of the draft Articles of the International Law
Commission (ILC) on Diplomatic Protection, adopted in 2006, merely
confirms this rule by stating that :

                                                                           41

                  AHMADOU SADIO DIALLO (DECL. MAHIOU)                      620

        “To the extent that an internationally wrongful act of a State
     causes direct injury to the rights of shareholders as such, as distinct
     from those of the corporation itself, the State of nationality of any
     such shareholders is entitled to exercise diplomatic protection in
     respect of its nationals.” (United Nations, Official Records of the
     General Assembly, Sixty-first Session, Supplement No. 10 (A/61/10),
     Report of the International Law Commission on the work of its
     Fifty-eighth Session, p. 66.)
   3. As regards the rights of the companies of which Mr. Diallo is the
sole shareholder and owner, while sharing the premises in the arguments
adopted by the Court, I am unable to endorse the conclusion it reaches.
Indeed, as the starting-point of its reasoning, the Court takes the position
adopted on this problem in the Barcelona Traction case cited above ;
after setting out the solution of principle, according to which the rights of
a company can only be protected by a State of its nationality and not by
the State or States of the shareholders, the Court instances a possible
exception by saying that :

        “It is quite true that it has been maintained that, for reasons of
     equity, a State should be able, in certain cases, to take up the protec-
     tion of its nationals, shareholders in a company which has been the
     victim of a violation of international law. Thus a theory has been
     developed to the effect that the State of the shareholders has a right
     of diplomatic protection when the State whose responsibility is
     invoked is the national State of the company. Whatever the validity
     of this theory may be, it is certainly not applicable to the present
     case, since Spain is not the national State of Barcelona Traction.”
     (Barcelona Traction, Light and Power Company, Limited (Belgium
     v. Spain), Second Phase, Judgment, I.C.J. Reports 1970, p. 48,
     para. 92.)
   4. So this is a “theory” which the Court confined itself to instancing,
but without discussing it or, a fortiori, taking a position on it, as the cir-
cumstances of the Barcelona Traction case did not lend themselves to
that ; indeed, there, it was a triangular relationship involving three States :
Spain as the host country of the company, Canada as the country of
nationality of the company and Belgium as the country of nationality of
the company shareholders. We know that another occasion presented
itself to the Chamber of the Court with the case concerning Elettronica
Sicula S.p.A. (ELSI) (United States of America v. Italy) since, this
time, this was indeed an Italian company, whose American shareholders
complained of measures taken by the Italian authorities against that
company. However, the Chamber of the Court ruled upon and settled the
problem without having to consider the discussion referred to in 1970,
and it is most striking to note that the Chamber glossed over the Barce-
lona Traction case throughout the Judgment of 20 July 1989 ; the fact

                                                                            42

                 AHMADOU SADIO DIALLO (DECL. MAHIOU)                     621

that it failed to mention it may appear surprising, although it is true that
this may be explained by the fact that, on the one hand, the problem was
not set out clearly before the Chamber by the Respondent, which did not
raise the question of the jus standi of the United States and, on the other
hand, that the solution was based on the bilateral agreements concluded
between Italy and the United States regarding the protection of invest-
ments, without there being any need to give particular consideration to
other aspects, notably whether there was a rule of customary interna-
tional law which might justify the protection of the shareholders in such
a case.
   5. Now the Court is once again asked in the present case to consider
the same problem in order to complete its jurisprudence and provide use-
ful clarifications on this question of the diplomatic protection of share-
holders. Although it is true that the question has meanwhile matured
owing to the additions to doctrine, the practice of States, bilateral or
multilateral international conventions and the jurisprudence of interna-
tional courts, the solution is not yet clear and one might have expected
the Court to settle the question of whether there is a customary rule in
this area. The Court has not met this expectation because it finds that
there is a lack of sufficiently convincing elements to draw a clear and firm
conclusion ; this position is perhaps too prudent, but it is understandable
in so far as the Court does not wish to act as legislator, above all because
the question has been under discussion by States since they have had to
consider the draft ILC Articles on Diplomatic Protection. It is for States
to indicate the solution which should be adopted on the basis of the ILC
proposals and more precisely of Article 11 of the above-mentioned draft,
which states :
      “A State of nationality of shareholders in a corporation shall not
    be entitled to exercise diplomatic protection in respect of such share-
    holders in the case of an injury to the corporation unless :
    (a) The corporation has ceased to exist according to the law of the
         State of incorporation for a reason unrelated to the injury ; or
    (b) The corporation had, at the date of injury, the nationality of
         the State alleged to be responsible for causing the injury, and
         incorporation in that State was required by it as a precondition
         for doing business there.” (Op. cit., p. 59.)
   6. Were such a solution to be adopted, it seems to me that it would
allow for a balance between the legitimate protection of shareholders and
the desire not to question the classical diplomatic protection régime ; it
seeks to identify the conditions making it possible to allow for an excep-
tion in this régime, yet without going as far as excessive interference in
the relations between a State and companies of its nationality and nor-
mally falling entirely within its jurisdiction. Clarifying and developing the
argument outlined by the Court in 1970, the ILC believes that there is a
possible exception, provided that its implementation is subject to restric-
tions so as not to open the way to excessive or abusive claims likely to

                                                                          43

                 AHMADOU SADIO DIALLO (DECL. MAHIOU)                     622

create upsets in international economic relations ; there are two such con-
ditions, stemming respectively from a requirement of nationality and a
statutory requirement.
   7. On the one hand, the company affected by the prejudice must have
the nationality of the State having taken the prejudicial measures ; in such
a situation, there is no longer any diplomatic protection since :
— on the one hand, the national State of the company is not going to
  exercise it against itself, as one would then be in the situation described
  by Judge Tanaka in 1970 in his separate opinion, where he states that
  “the protection of the shareholders by the national State of the com-
  pany cannot be expected, either factually or legally” (I.C.J. Reports
  1970, p. 134) ;
— and on the other hand, no other State can espouse the cause of that
  company owing to the absence of a bond of nationality.
   Consequently, if one wishes to offer foreign shareholders a minimum
of protection, the only possible solution is to grant them the benefit of the
diplomatic protection of the State of which they have the nationality.
This solution, highly controversial a few years ago, is less so today owing
to the development already referred to and above all the much more
favourable climate towards the encouragement of foreign investment.
   8. On the other hand, the incorporation of the company in that State
must be required for it to be able to trade ; if the company no longer has
any choice regarding the siting of its registered office, that constraint,
which prevents the normal operation of diplomatic protection of the
company by another State, must not deprive foreign shareholders in that
company of all protection ; they must be able to defend their rights and
thus, where appropriate, enjoy the right of diplomatic protection by the
State of which they are nationals. It thus appears that it is not a matter of
defending every shareholder in any company, but of seeing the circum-
stances in which the exception is justified and in which the conditions
required for it to come into play are reasonable and convincing ; in such
circumstances and conditions, the protection of the shareholder’s rights is
justified as a last resort, as pointed out by the Court in paragraph 88 of
the Judgment.
   The Court considers that the present case falls within the second excep-
tion laid down in Article 11 (b) of the draft ILC Articles, which the
Commission’s commentaries succinctly but adequately explain in order
to justify their basis ; in paragraph 88 of the Judgment, the Court states :

       “The theory of protection by substitution seeks indeed to offer
    protection to the foreign shareholders of a company who could not
    rely on the benefit of an international treaty and to whom no other
    remedy is available, the allegedly unlawful acts having been commit-
    ted against the company by the State of its nationality.”


                                                                          44

                 AHMADOU SADIO DIALLO (DECL. MAHIOU)                    623

   9. However, while referring to this diplomatic protection theory, the
Court considers that it does not apply in this particular case, thus espous-
ing the solution in the Barcelona Traction case, but on a different basis.
Indeed, after noting that the first condition has been met — since the two
companies concerned do indeed have the nationality of the Congolese
State, the perpetrator of the unlawful acts — it considers that the second
condition has not been met, since that nationality stems from the free
choice of their owner and not from a requirement of domestic law that
would make it possible to invoke diplomatic protection. Admittedly, the
choice of Congolese nationality was made by Mr. Diallo, but it seems
hasty and questionable to conclude that it was a free choice, as the Court
does in paragraphs 92 and 93 of the Judgment.
   10. The freedom of choice is more appearance than reality when one
analyses Congolese law. According to Legislative Order No. 66-341 of
7 June 1966, any undertaking whose principal activity is in the Congo
was obliged to have its registered office and administrative seat in that
country. Although the Legislative Order appears to draw a distinction
between the administrative seat (Art. 1) and the registered office, it even-
tually confuses them (Arts. 2-3) and ultimately makes it an obligation for
both the administrative seat and registered office to be in the Congo,
when the “main centre of operations is situated in the Congo” (Art. 1).
Considering that the main — and one may even say only — centre of
operations of Mr. Diallo’s two companies is in fact situated in the
Congo, this necessarily means their establishment and incorporation in
that country. They had no choice for, failing such incorporation, “they
will be struck off the Trade Register” (Art. 2 (2)), which would prevent
them from existing or trading in the Congo. Consequently, owing to this
situation of fact and law, it seems clear that, in this case, we are consid-
ering matters from the standpoint of Article 11 (b) of the ILC draft, cor-
responding to the situation in which it would be legitimate for the right
to diplomatic protection by the shareholders’ State of nationality to come
into play when prejudicial measures have been taken by the State against
the company of its nationality. This is why, while endorsing the Court’s
approach, I cannot, however, endorse either the interpretation it gives of
Congolese legislation or, consequently, its final conclusion on that basis
in paragraph 1 (b) and paragraph 3 (c) of the operative part of the
Judgment.
   11. I should now like to deal with another aspect of the problem which
has come to light as a result of new developments since the end of the
oral proceedings. Whereas the case appeared to fall solely within Arti-
cle 11 (b) of the ILC draft, the case could also fall under Article 11 (a),
inasmuch as one of Mr. Diallo’s two companies — Africom-Zaire — has
allegedly disappeared through the action of the Congolese authorities,
which have struck it off the commercial register of companies established
in that country.
   12. In paragraph 22, basing itself on the DRC’s letter of 31 Janu-
ary 2007 relating to Africom-Zaire, the Judgment points out that the lat-

                                                                         45

                 AHMADOU SADIO DIALLO (DECL. MAHIOU)                      624

ter company had allegedly “ceased all activity in the mid-1980s”, which
had led to its being automatically struck off the Trade Register. This is a
new element — which has arisen since the end of the oral proceedings on
the preliminary objections — which may have a direct bearing on the
progress of the present case that merits consideration. Paragraph 59 of
the Judgment refers to this problem, but in a way which does not seem to
me satisfactory ; it is not enough, in my opinion, to reserve all the future
implications, and what counts above all is to ensure that the Court’s deci-
sion on the preliminary objections does not prevent the Applicant from
raising the problem when the case is considered on the merits. Indeed,
were the disappearance of Africom-Zaire to be confirmed, it would create
a situation in which there was no longer any possibility for that company
to argue its case for itself and thereby to defend the rights and interests of
its sole shareholder. This complete impossibility of any action through
the company would thus deprive its sole shareholder of any remedy, if he
were refused diplomatic protection by Guinea ; we would then be faced
with an unjust solution running not only counter to equity but also to the
fundamental principles governing the rights of defence and human rights.
The Court, the International Law Commission and doctrine have all
been concerned by this problem.


   13. In the Barcelona Traction case, the Court expressly refers to this as
the first exception to the classical rule of diplomatic protection in para-
graphs 64-68 (I.C.J. Reports 1970, pp. 40-41). It is true that the Court
concludes in that case that the company did not disappear and, conse-
quently, that this exception was not relevant in the case. However, it may
be inferred from the Court’s reasoning that, if the hypothesis of disap-
pearance had been proven, it would without any doubt have ruled in
favour of the operation of the exception. This is the solution adopted in
the above-mentioned Article 11 (a) of the ILC draft, which makes it the
first exception to the general rule of diplomatic protection, enabling the
State of nationality of shareholders to exercise protection where “the cor-
poration has ceased to exist according to the law of the State of incor-
poration”. This solution, already supported in the past by part of doc-
trine, now, since the Barcelona Traction case, appears to enjoy widespread
support. In conclusion, it seems to me that the Court ought to have said
more clearly and precisely, in the present Judgment, that it expressly
reserved the situation which might result from the confirmation of the
disappearance of Africom-Zaire, with the consequences likely to arise
therefrom for the subsequent procedure.

                                              (Signed) Ahmed MAHIOU.




                                                                           46

